          Case 4:21-po-05035-JTJ Document 14 Filed 04/06/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                        4:21-po-5035-JTJ
            Plaintiff,
                                                       ORDER
    vs.
 LINDSAY B. JOHNSON,
            Defendant




      Upon Defendant’s Motion to Continue (Doc. 13) IT IS HEREBY
ORDERED that the initial appearance in this matter is RESET for Thursday, June
24, 2021 at 9:00 a.m. IT IS ALSO ORDERED that a change of plea hearing is set
for June 24, 2021 at 9:00 a.m.


      DATED this 6th day of April, 2021.




                                      -1-
Case 4:21-po-05035-JTJ Document 14 Filed 04/06/21 Page 2 of 2
